DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both a distance of 22mm and a temperature sensor; reference character “2” has been used to designate both a distance of 34.7mm and a temperature sensor; reference character “3” has been used to designate both a distance of 47.4mm and a temperature sensor; reference character “4” has been used to designate both a distance of 60.1mm and a temperature sensor; reference character “5” has been used to designate both a distance of 72.8mm and a temperature sensor; reference character “7” has been used to designate both a distance of 98.2mm and a temperature sensor; reference character “10” has been used to designate both a distance of 136.3mm and a temperature sensor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In Paragraph 0040, "Approximation Entropy" should be "Approximate Entropy".  
Appropriate correction is required.

The use of the term Bluetooth, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 9 is objected to because of the following informalities: “Approximation Entropy” should be “Approximate Entropy”. Claim 15 is objected to because of the following informalities:  "a LLE7" and "a SHE12" should be "an LLE7" and "an SHE12".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “when executed by at least one programmable processor” in lines 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether the “at least one programmable processor” is the same processor as that of line 2 of the claim, or if this may be some other programmable processor external to the system. At present, the claim is interpreted to refer to the at least one programmable processor of the system. It is recommended that the limitation be amended to state “when executed by the at least one programmable processor”. Claim 1 also recites the limitation "the metric(s) utilizing the temperature data" in lines 8-9, “the feature(s) determined” in line 12, and “from the metric(s)” in line 12.  The claim fails to recite the proper antecedent basis for these limitations, specifically for the terms “the metric(s)” and “the feature(s)”. It is recommended that the terms in these limitations be amended to “the at least one metric”, “the at least one feature”, and “the at least one metric”, respectively. Claim 1 additionally recites the limitation “utilizing the temperature data from a particular sensor” in lines 8-9 of the claim. There is insufficient antecedent basis for this limitation, as well as insufficient clarity. The antecedent basis for “the temperature data” is referring to temperature data from all of the at least one temperature sensor(s), while this limitation refers to temperature data from only a particular sensor. It is additionally unclear how a particular sensor is chosen to be utilized as well as whether multiple metrics may be calculated utilizing data from only a single sensor or if each metric is derived from data from a separate temperature sensor. At 
Claim 7 recites the limitation “wherein the at least one temperature sensor measures the temperature data at one or more particular locations” in lines 1-2 of the claim. There is insufficient clarity in this limitation regarding whether a single sensor of the at least one temperature sensor measures data at multiple locations on a breast at the same time, or if the limitation is referring to a temperature sensor which may be placed in one of several particular locations. The limitation is currently interpreted as referring to a temperature sensor which may be placed in one of several particular locations at a given time in order to measure temperature data at that particular location, such that if more than one temperature sensor is included in the system, each of the at least one temperature sensors may be placed at a different particular location in order to measure temperature data at that location.
Claim 8 recites the limitation “wherein the classifier is at least one of…XGBoost” in lines 1-4 of the claim. There is insufficient clarity in this limitation as XGBoost itself is not a type of classifier but rather an open-source software library. The limitation is interpreted to refer to utilizing the gradient boosting algorithm of XGBoost as a classifying technique.
Claim 9 also recites the limitation "the metric(s) of the temperature data" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “the at least one metric of the temperature data”.
Claim 10 recites the limitation "prior to calculating the metric(s)" in line 2 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “prior to calculating the at least one metric(s)”.
Claim 11 recites the limitation “utilizing a metric from multiple temperature sensors” in lines 1-2 of the claim. There is insufficient clarity in this limitation; it is not clear whether the limitation is referring to using the same metric from each of multiple temperature sensors or if it is referring to using any metric from each of multiple temperature sensors. At present, the limitation is interpreted to refer to using the same metric from each of multiple temperature sensors. Claim 11 also recites the limitations “at least one of the features” in line 1 and "utilizing a metric" in line 2 of the claim.  The claim fails to recite the proper antecedent basis and has insufficient clarity in these limitations. At present it is not clear whether “the features” is meant to refer to all of the “at least one feature(s)” of claim 1, or if this is some subset of the “at least one feature(s)”. At present, the limitation is interpreted as referring to at least one of all of the at least one features of claim 1. It is recommended that the limitations be amended to “at least one of the at least one feature(s)” and “utilizing the at least one metric(s)”.
Claim 12 recites the limitation "at least one of the feature(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis and has insufficient clarity in this limitation. At present it is not clear whether “the features” is meant to refer to all of the “at least one feature(s)” of claim 1, or if this is some subset of the “at least one feature(s)”. At present, the limitation is interpreted as referring to at least one of all of the at least one features of claim 1. It is recommended that the limitation be amended to “at least one of the at least one feature(s)”.
The term "approximately" in claim 13 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the claim is currently interpreted to refer to a period of time equal to twenty-four hours.
Claim 14 recites the limitation "wherein the metric(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “wherein the at least one metric(s)”.
Claim 15 recites the limitation “a Mean1, a LLE7, and a SHE12” in lines 1-2 of the claim. There is insufficient clarity in this limitation. No explanation has been given for the abbreviations LLE and SHE; these terms are currently interpreted to refer to a Largest Lyapunov Exponent and a Short Hurst Exponent. However, it is suggested that either claim 14 or claim 15 include parentheticals to improve the clarity of the limitations, i.e. “a Largest Lyapunov Exponent (LLE) and a Short Hurst Exponent (SHE)”. Additionally, it is not clear from the claims what is being referred to by “Mean1”, “LLE7”, and “SHE12”, specifically regarding the numbers 1, 7, and 12 in the terms. The numbers are currently interpreted to refer to different temperature sensors such that the features include one or more of a mean from one temperature sensor, an LLE from a different temperature sensor, and an SHE from an additional different temperature sensor. If these numbers are meant to refer to a specific temperature sensor of a plurality of temperature sensors, such as a first or a seventh sensor, it would additionally be unclear which particular temperature sensor corresponds to a given number, and would require further explanation within the claims in order to overcome indefiniteness. Claim 15 also recites the limitation "wherein the feature(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “wherein the at least one feature(s)”.
The term "approximately" in claim 1 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, the claim is currently interpreted to refer to a period of time equal to tw.
Claim 18 recites the limitation “one or more of a SensorDiff and an ApEn” in lines 1-2 of the claim. There is insufficient clarity in this limitation; it is not clear what is meant by the terms SensorDiff and ApEn. The limitation is currently interpreted to refer to a difference in the means of the signals of two sensors and an approximate entropy of a signal. Claim 18 also recites the limitation "wherein the metric(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “wherein the at least one metric(s)”. 
Claim 19 recites the limitation “one or more of a SensorDiff3, an APEn3, and an ApEn5” in lines 1-2 of the claim. There is insufficient clarity in this limitation; it is not clear from the claims what is being referred to by “SensorDiff3”, “ApEn3”, and “ApEn5”, specifically regarding the numbers 3, 3, and 5 in each respective terms. The numbers are currently interpreted to refer to different temperature sensors such that the features include one or more of a difference in means between two temperature sensors, an approximate entropy from a temperature sensor, and an approximate entropy from a different temperature sensor. If these numbers are meant to refer to a specific temperature sensor or configuration of specific temperature sensors from a plurality of temperature sensors, such as a third pair of sensors or a third particular sensor, it would additionally be unclear which particular temperature sensor or sensors corresponds to a given number, and would require further explanation within the claims in order to overcome indefiniteness. Claim 19 also recites the limitation "wherein the feature(s)" in line 1 of the claim.  The claim fails to recite the proper antecedent basis for this limitation. It is recommended that the limitation be amended to “wherein the at least one feature(s)”.
Claim 20 recites the limitation “the classifier is an XGBoost classifier” in lines 1 of the claim. There is insufficient clarity in this limitation as XGBoost itself is not a type of classifier but rather an open-source software library. The limitation is interpreted to refer to utilizing the gradient boosting algorithm of XGBoost as a classifying technique.
Claims 2-20 are further rejected under 35 U.S.C. 112(b) for indefiniteness as they depend from claim 1, which has been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "receive 
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "receive temperature data from at least one temperature sensor over a period of time; calculate at least one metric of the temperature data, the metric(s) utilizing the temperature data from a particular sensor over the period of time and being indicative of variability in the temperature data; and determine a tissue assessment by utilizing a classifier with at least one feature input to the classifier, the feature(s) determined from the metric(s)” are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “A system for assessing tissue, the system comprising: at least one programmable processor; and a non-transitory, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations”. The limitations of “a programmable processor”, “a non-transitory, machine-readable medium”, “a temperature sensor”, and “a classifier” constitute extra-solution activity to the judicial 
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the temperature data is received from multiple temperature sensors, wherein multiple metrics are calculated from the temperature data, and wherein multiple features are input to the classifier.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein the tissue assessment is normal, benign, or malignant.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “further comprising the at least one temperature sensor.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). As described above in paragraph 19, “a temperature sensor” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic 
Besides the abstract idea of claims 1 and 4, claim 5 recites the limitation “further comprising a wearable device, wherein the at least one temperature sensor is integrated into the wearable device.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a wearable device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic article of clothing which Simpson (WO 2012143721 A1) describes as both routine and conventional in its description of “inserts for use in combination with bras to enhance the size, shape or presentation of a breast(s) are known in the art and could be adapted to include a temperature sensor or a plurality of temperature sensors” (Page 10, lines 26-29).This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claims 1 and 4-5, claim 6 recites the limitation “wherein the wearable device is a bra.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a bra” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic bra which Simpson (WO 2012143721 A1) describes as both routine and conventional in its description of “inserts for use in combination with bras 
Besides the abstract idea of claims 1 and 4, claim 7 recites the limitation “wherein the at least one temperature sensor measures the temperature data at one or more particular locations on a breast.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1, claim 8 recites the limitation “wherein the classifier is at least one of: Bayes Net (BN), Naive Bayes (NB), Radial Basis Function Neural Network (RBFNN), Support Vector Machine (SVM) with a Radial Basis Function kernel, Sequential Minimal Optimization (SMO), Naive Bayes Tree (NB3Tree), Decision Tree (DT), XGBoost, and Adaboost and Bagging meta-classifiers.” The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). The limitation of “a classifier” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and is thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic classifier which Holmes (U.S. 20100056945 A1) describes as both routine and conventional in its description of “there are many classifier systems that could be used and that are well known in the art” (Paragraph 0032). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the metric(s) of the temperature data include at least one of: Mean, Variance (Mar), Approximation Entropy (ApEn), Fractal 
Besides the abstract idea of claim 1, claim 10 recites the limitation “the operations further comprising analyzing the temperature data to identify and remove data outliers prior to calculating the metric(s)”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein at least one of the features is determined utilizing a metric from multiple temperature sensors”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein at least one of the features utilizes the temperature data from one side of a body and temperature data from a corresponding location on the opposite side of the body”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claims 1 and 13, claim 14 recites the limitation “wherein the metric(s) include one or more of a Mean, a Largest Lyapunov Exponent, and a Short Hurst Exponent”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13-14, claim 15 recites the limitation “wherein the features include one or more of a Mean1, a LLE7, and a SHE 12”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claims 1 and 13, claim 16 recites the limitation “wherein the classifier is an SVM classifier with a Radial Basis Function kernel”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Besides the abstract idea of claim 1 and 17, claim 18 recites the limitation “wherein the metric(s) include one or more of a SensorDiff and an ApEn”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1 and 17-18, claim 19 recites the limitation “wherein the features include one or more of a SensorDiff3, an ApEn3, and an ApEn5”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1 and 17, claim 20 recites the limitation “wherein the classifier is an XGBoost classifier”. The claim element of claim 1 of a system for assessing tissue is recited with a high level of generality (as written, the actions of the processor may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmes (U.S. 20100056945 A1).
Regarding claim 1, Holmes teaches a system for assessing tissue (Abstract—a system used to collect temperature readings of a breast tissue of a subject….classified as either suspect or non-suspect tissue), the system comprising: at least one programmable processor; and a non-transitory, machine-readable medium (Paragraph 0037—the portable computing device would consist of a microprocessor and storage unit attached to 16 thermal sensors; microprocessor/storage system 100, Fig. 1A) storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations (Paragraphs 00026, 0028—collected temperature readings are classified using one or more classifier systems…classifier system is an algorithm that accepts data as an input after being trained) comprising: receive temperature data from at least one temperature sensor (Temperature sensors 112, Fig. 1A) over a period of time (Paragraph 0037—sensors collect temperature data from surrounding tissue of the breasts at regular time intervals over a period of time); calculate at least one metric of the temperature data, the metric(s) utilizing the temperature data from a particular sensor over the period of time and being indicative of variability in the temperature data (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals); and determine a tissue assessment by utilizing a classifier (Paragraph 0031—the output of the classifier system could vary depending on the number of classes needed. For example…cancerous and 
Regarding claim 2, Holmes teaches the system of claim 1, wherein the temperature data is received from multiple temperature sensors (Paragraph 0040—a total of 16 sensors are used to collect temperature measurements), wherein multiple metrics are calculated from the temperature data (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), and wherein multiple features are input to the classifier (Paragraph 0045-46—each thermistor and thermistor pair and the corresponding data may be identified; Paragraph 0048—normalization of the temperature readings can be done by taking each temperature reading and dividing it by the maximum temperature reading in the data; Paragraph 0091—may find abnormalities such as fluctuations of temperature on a particular sensor).
Regarding claim 3, Holmes teaches the system of claim 1, wherein the tissue assessment is normal, benign, or malignant (Paragraph 0088—classifications were normal, benign, cancerous).
Regarding claim 4, Holmes teaches the system of claim 1 further comprising the at least one temperature sensor (Paragraph 0041—the system including temperature sensors used to collect temperature readings).
Regarding claim 5, Holmes teaches the system of claim 4 further comprising a wearable device, wherein the at least one temperature sensor is integrated into the wearable device (Paragraph 0037—the heads of the sensors are placed on a sensor placeholder, a sensor placeholder being placed on each breast; Paragraph 0039—the patient would wear the portable computing device).

Regarding claim 8, Holmes teaches The system of claim 1, wherein the classifier is at least one of: Bayes Net (BN), Naive Bayes (NB), Radial Basis Function Neural Network (RBFNN) (Paragraph 0057—a radial basis function network), Support Vector Machine (SVM) (Paragraph 0035—one support vector machine) with a Radial Basis Function kernel (Paragraph 0079-0080—the SVM has the ability to generalize well on sparse training data…radial basis function kernels are commonly used to resolve boundary problems), Sequential Minimal Optimization (SMO), Naive Bayes Tree (NB3Tree), Decision Tree (DT) (Paragraph 0035—one decision tree), XGBoost, and Adaboost and Bagging meta-classifiers.
Regarding claim 9, Holmes teaches the system of claim 1, wherein the metric(s) of the temperature data include at least one of: Mean (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), Variance (Var) (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), Approximation Entropy (ApEn), Fractal Dimension (FD), Second Order Moment, Short Hurst Exponent (SHE), Largest Lyapunov Exponent (LLE), Mobility (Mob), Wavelet Entropy (WEnt), and Permutation Entropy (PE).
Regarding claim 10, Holmes teaches the system of claim 1, the operations further comprising analyzing the temperature data to identify and remove data outliers prior to calculating the metric(s) (Paragraph 0049—outliers or other anomalous temperature readings would preferably filtered out by the classifier system; Paragraph 0092—a statistical analysis could be used for data cleaning, with outlier temperature readings being deleted).

Regarding claim 14, Holmes teaches the system of claim 13, wherein the metric(s) include one or more of a Mean (Paragraph 0063—the classifier system utilizes the variance and mean of the input signals), a Largest Lyapunov Exponent, and a Short Hurst Exponent.
Regarding claim 16, Holmes teaches the system of claim 13, wherein the classifier is an SVM classifier with a Radial Basis Function kernel (Paragraph 0079-0080—the SVM has the ability to generalize well on sparse training data…radial basis function kernels are commonly used to resolve boundary problems).
Regarding claim 17, Holmes teaches the system of claim 1, wherein the period of time is approximately two hours (Fig. 6—time period given is 120 minutes, or two hours).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-12, 15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of Doss (U.S. Patent No. 3960138 A).
Regarding claim 6, Holmes teaches the system of claim 5. However, Holmes does not teach wherein the wearable device is a bra. Doss teaches a breast thermography system including a bra with 
Regarding claim 11, Holmes teaches the system of claim 1. However, Holmes does not teach wherein at least one of the features is determined utilizing a metric from multiple temperature sensors. Doss teaches a breast thermography system wherein a feature is determined utilizing a metric from multiple temperature sensors (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from mean measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15). 
Regarding claim 12, Holmes teaches the system of claim 1. However, Holmes does not teach wherein at least one of the features utilizes the temperature data from one side of a body and temperature data from a corresponding location on the opposite side of the body. Doss teaches a breast thermography system where a feature is determined using temperature data from opposite sides of the body (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13 which are on opposite sides of the body, i.e. left and right sides, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect 
Regarding claim 15, Holmes teaches the system of claim 14. However, Holmes does not teach wherein the features include one or more of a Mean1, a LLE7, and a SHE 12. Doss teaches a breast thermography device wherein a mean is determined for a specific sensor, equivalent to a Mean1 (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; separate mean measurements must be found for each of the two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
Regarding claim 18, Holmes teaches the system of claim 17. However, Holmes does not teach wherein the metric(s) include one or more of a SensorDiff and an ApEn. Doss teaches a breast thermography device wherein a difference in means for two sensor signals is determined, equivalent to a SensorDiff determination (Column 1, lines 42-43—the difference in mean temperature between the two breasts is determined; difference is obtained from measurements by each of two thermistors 12 and 13, Fig. 1). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the assessment system of Holmes with the feature and metric teachings of Doss in order to predictably improve the ability of the device to detect possible cancers, as Doss additionally teaches that “temperature difference between the normal breast and that of a breast containing a malignant tumor provides the basis for the diagnosis of breast cancer” (Column 1, lines 13-15).
.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes in view of  Spurlock (U.S. 20190106732 A1).
Regarding claim 20, Holmes teaches the system of claim 17, including a classifier. However, Holmes does not teach wherein the classifier is an XGBoost classifier. Spurlock teaches a disease diagnosing system which utilizes machine learning, wherein one classifier is XGBoost (Paragraph 0051). It would have been obvious to combine the assessment system of Holmes with the XGBoost classifier of Spurlock in order to predictably improve the accuracy of the classification by reducing bias and variance (Spurlock, paragraph 0051).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791